Exhibit 10.1

 

November 18, 2008

 

Mr. H. Lynn Harton

104 South Main Street

Greenville, South Carolina 29601

 

 

Re:

Interim Chief Executive Officer Position

 

Dear Lynn:

 

We are pleased to offer you the position of Interim Chief Executive Officer of
The South Financial Group, Inc. (the “Company”) effective from the time that you
sign this letter agreement (the “Agreement”) until such time as the Company has
selected a full-time Chief Executive Officer.

 

In consideration for your service as Interim Chief Executive Officer and so long
as you serve as Interim Chief Executive Officer, you shall receive a monthly
stipend of $25,000, which shall be paid to you in accordance with the Company’s
regular payroll policies as may be in effect from time to time (the “Stipend”).
The Stipend shall not be taken into account in computing any compensation or
benefits to be paid to you under any plan, program, agreement or arrangement of
the Company or any of its affiliates, including, without limitation, any
severance benefits that may become payable to you under the Amended and Restated
Noncompetition, Severance and Employment Agreement, dated as of February 25,
2008, by and between you and Carolina First Bank (the “Employment Agreement”) or
the Supplemental Executive Retirement Agreement dated as of January 29, 2007, by
and between you and the Company (the “SERP”).

 

You further agree that neither the elimination of the Stipend nor the return to
your position as Senior Executive Vice President of the Company at the end of
the period that you serve as Interim Chief Executive Officer shall give rise to
your right to resign due to an Involuntary Termination (as defined in the
Employment Agreement), a “good reason” resignation, or a constructive
termination or term of similar import under any plan, program, agreement or
arrangement of the Company or any of its affiliates, including without
limitation, under the Employment Agreement or the SERP.

 

This agreement will be governed by and construed and enforced in accordance with
the laws of the State of South Carolina without regard to principles of
conflicts of laws. The Company may withhold from any amounts payable under this
Agreement any taxes as are required to be withheld under applicable law. Your
employment by the Company will continue to be “at will,” which means that your
employment may be terminated by either you or the Company at any time. This
agreement supersedes any other agreement between you and the Company or its
affiliates with respect to the subject matter hereof, except for the Employment
Agreement and the SERP, in each case, as modified hereby.

 

Regards,

/s/ John C. B. Smith, Jr.

John C. B. Smith, Jr.

Chairman

Board of Directors of the Company

 

 

/s/ H. Lynn Harton

November 18, 2008

H. Lynn Harton

Date

 

 

- 3 -

 

 